ACCEPTED
                                                                                       01-14-00054-CR
                                                                            FIRST COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                   5/7/2015 2:51:38 PM
                                                                                 CHRISTOPHER PRINE
                                                                                                CLERK

                        APPEAL NO. 01-14-00054-CR
                   IN THE COURT OF APPEALS FOR THE
                   FIRST JUDICIAL DISTRICT OF TEXAS       FILED IN
                                                    1st COURT OF APPEALS
                            HOUSTON, TEXAS              HOUSTON, TEXAS
                                                          5/7/2015 2:51:38 PM
                                                          CHRISTOPHER A. PRINE
ALPHONSON MALONE                             §    APPELLANT       Clerk
                                             §
VS.                                          §
                                             §
THE STATE OF TEXAS                           §    APPELLEE


         APPEAL FROM COUNTY CRIMINAL COURT AT LAW # 8
                   OF HARRIS COUNTY, TEXAS
                    TRIAL COURT NO. 1899612


                  MOTION FOR EXTENSION OF TIME TO
              FILE APPELLANT'S MOTION FOR A REHEARING


TO THE HONORABLE JUSTICES OF THE FIRST COURT OF APPEALS:

      NOW COMES, ALPHONSON MALONE, Appellant in the above styled and

numbered cause, by and through his attorney of record, GARY TABAKMAN, files

this Motion for Extension of Time to File Appellant’s Motion for a Rehearing of

30 Days in the above entitled and numbered cause. In support of this Motion,

Appellant will show as follows:

                                        I.

      The Court of Appeals for the First District of Texas rendered Opinion in this


                                        1
cause on April 23, 2015. Per Tex. R. App. P. 49.1, Appellant may file a motion for

rehearing within fifteen days of the court’s judgment or order.

                                         II.

      In the past 20 days, counsel for Appellant has not had the time to prepare a

Motion for Rehearing due to the following reasons:

      1. Counsel for Appellant was preparing and had a hearing on a Motion For

         New Trial in the 174th District Court in the State of Texas vs. Miguel

         Gomez; Harris County Cause No. 1358720.

      2. Counsel for Appellant was preparing for trial set on May 4, 2015 in the

         State of Texas vs. Gary Kincannon; Montgomery County Cause

         No.14-296632.

      3. Counsel for Appellant had multiple day long court settings requiring

         travel.

             a. State of Texas vs. Kristine Noffsinger; Williamson County, Cause

                   No. 13-0793-K277.

             b. State of Texas vs. Jarrett Justice; Leon County, Cause No. CM

                   13-483.

                                        III.

      Due to the above information, Counsel has not had adequate time to review


                                         2
the Opinion and prepare a Motion for Rehearing.

                                       IV.

      Appellant is requesting a twenty (30) day extension to file a Motion for

Rehearing.

                                   PRAYER

      WHEREFORE, PREMISES CONSIDERED, Appellant Malone prays that

the deadline for filing of Appellant’s Motion for Rehearing be extended for thirty

(30) days.


                                     Respectfully submitted,




                               BY: GARY TABAKMAN
                                   Attorney for Appellant
                                   712 Main St. Ste 2400
                                   Houston, TX 77002
                                   (713) 228-8500
                                   (713) 228-0034 (Fax)
                                   State Bar No. 24076065
                                   Gary@BSDLawfirm.com




                                        3
                      CERTIFICATE OF COMPLIANCE

      Pursuant to Rule 9 of the Texas Rules Appellate Procedure, the undersigned

counsel of record certifies that the motion contains 541 words.




                                              GARY TABAKMAN


                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the above and foregoing Motion

for Extension of Time to File Appellant’s Motion for Rehearing was served via e-mail

delivery through eFile.TXCourts.gov to the Assistant District Attorney, Harris County

District Attorney’s Office, on May 7, 2015.




                                                    GARY TABAKMAN




                                          4
                                NO. 01-14-00054-CR

ALPHONSON MALONE,                          §       IN THE COURT OF APPEALS
      Appellant                            §
VS.                                        §       IN HOUSTON, TEXAS
                                           §
THE STATE OF TEXAS,                        §       1st JUDICIAL DISTRICT
       Appellee

                                       ORDER

      On this the _____ day of _______________, 2015, came on to be heard the

Appellant's Motion for Extension of Time to File Motion for Rehearing and the Court

is of the opinion that this Motion should be:

      GRANTED, and the deadline for filing the Appellant's brief in No.

01-14-00054-CR is extended to _______________ _____, 2015.

      DENIED, to which action of the Court the Appellant objects.

SIGNED this the _____ day of _______________, 2015.



                                        __________________________________
                                        JUSTICE PRESIDING




                                           5